DETAILED ACTION
This action is in response to the initial filing dated 7/16/2019.  Claims 1-10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 8/23/2019 is acknowledged and has been considered by the examiner.

Drawings
The drawings were received on 7/16/2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. (US 20090146090).
Regarding claim 1, the Hashimoto et al. reference discloses a valve (10) having a valve housing (80; it is considered that the element 80 defines a valve housing in as much as the element 80 contains and supports various elements, such as element 84, 12 and 60, that are used within the valve 10 to control a flow of fluid) with a longitudinal axis (it is considered that the longitudinal axis of element 80 is the axis that extends along the length of the drive rod 60 in the orientation as depicted in figure 1A); 
a rotatable flow control element (82) for adjusting a flow volume of a liquid flowing through the valve (it is considered that the rotation of the element 82 interacts with the element 80 which interacts with and rotates the second axial portion 64 wherein the rotation of the second axial portion causes the drive rod 60 to be expanded and contracted wherein the positioning of the drive rod 60 adjusts the opening of the port 32 in the valve member 20; see at least paragraphs [0159]-[0164]); and 
a valve knob (84) for opening and closing the valve, wherein the valve knob (84) is rotationally adjustable substantially parallel to the longitudinal axis by a control knob (58) for the valve via the flow control element (82) (it is considered that the operation of the control knob 58 causes the element 80 to move vertically within the rotatable flow control element 82 and wherein the valve knob 84 is rotatable; see at least figures 4A-4H) and wherein the control knob (58) is attached to the valve knob (84) via a rotary joint (it is considered that the interaction between the grooves 88 of the control knob 58 
In regards to claim 2, the Hashimoto et al. reference discloses wherein the rotary joint is a snap connection (it is considered that the interaction between the grooves 88 of the control knob 58 and the projections 86 constitutes a snap connection).

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 3, the prior art of record does not disclose or suggest wherein the control knob with a threaded shaft, which is rotationally fixed relative to the valve housing, is attached to the valve knob in combination with the other limitations of the claim.

Claims 5-10 depend from claim 4, either directly or indirectly, and, therefore, are allowable for containing the allowable subject matter of claim 4.
Buchmueller et al. (US 10458567) discloses a valve assembly having an externally threaded spindle (33) that interacts with an internally threaded spindle (see figure 1).  The Buchmueller et al. reference does not disclose or suggest the combination of a rotatable control element, a valve knob that is rotatably adjustable via a control knob for the valve via the flow control element and wherein the control knob is attached to the valve knob via a rotary joint so that the control knob is rotationally fixed relative to the valve housing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ye et al. (US 10337641) and Wang (US 6276659) disclose various regulating valves having a having a push button operator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753  

/CRAIG J PRICE/Primary Examiner, Art Unit 3753